United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0843
Issued: April 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 9, 2020 appellant filed a timely appeal from a November 27, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted June 26, 2019 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 9, 2019 appellant, then a 56-year-old chief electrician, filed a traumatic injury
claim (Form CA-1) alleging that on June 26, 2019 she experienced lower back pain when she hit
her back on a ledge while in the performance of duty. She did not stop work.
In a July 10, 2019 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim and provided a questionnaire for completion. OWCP
afforded appellant 30 days to respond.
On August 1, 2019 OWCP received an incomplete development questionnaire signed by
appellant on July 28, 2019, and additional medical evidence.
In a June 2, 2019 report, Dr. Patrick Shen, a Board-certified emergency medicine
physician, noted a diagnosis of back sprain/strain.
In a June 12, 2019 health visit summary, Dr. Kristen Reineke-Piper, a Board-certified
family medicine specialist, reported physical findings of spasm, tenderness, and pain in the lower
back. She referenced a March 2018 magnetic resonance imaging (MRI) scan and diagnosed lower
back pain and degenerative disc disease.
In a July 23, 2019 health visit summary form, Dr. Kristin Ramsey, an osteopath who
specializes in family medicine, indicated that she was treating appellant for low back pain,
degenerative disc disease, and left elbow pain. She recounted that appellant had experienced low
back pain for the past nine weeks and that on June 26, 2019 appellant hit her low back and left
elbow when she was climbing down a bilge well. Dr. Ramsey indicated that a lumbar x-ray scan
report taken one month prior showed degenerative disc disease. She diagnosed low back pain,
multi-level degenerative disc disease, and left elbow pain.
Appellant submitted physical therapy notes dated June 27 and July 23, 2019 from a
provider with an illegible signature who listed the dates that appellant received physical therapy
treatments.
By decision dated August 19, 2019, OWCP denied appellant’s claim. It accepted that the
June 26, 2019 incident occurred as alleged and that a lumbar condition had been diagnosed;
however, it denied her claim, finding that the medical evidence of record was insufficient to
establish causal relationship between the accepted employment incident and the diagnosed
condition.
On September 24, 2019 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review.
In progress reports dated July 26 and August 23, 2019, Elyse E. Buttery, a nurse
practitioner, recounted that appellant hurt her back, buttocks, and left elbow at work on
June 26, 2019. She noted lumbar examination findings of tenderness to palpation to lumbar pain
and diagnosed acute bilateral low back pain with bilateral sciatica and myofascial pain.

2

In an August 26, 2019 health visit summary form, Dr. Reineke-Piper recounted that
appellant hit her back and elbow on June 26, 2019. She indicated that a lumbar spine x-ray scan
showed degenerative changes and a left elbow x-ray scan was normal. Dr. Reineke-Piper
diagnosed lower back pain and left elbow pain.
In a September 18, 2019 letter, Dr. Reineke-Piper recounted that appellant had a history of
chronic back pain, which was stable. She reported that appellant sought treatment at their office
on June 27, 2019 after an acute back injury when she hit her lower back and left elbow on the
ledge of a bilge well when climbing out.
By decision dated November 27, 2019, an OWCP hearing representative affirmed the
August 19, 2019 decision, as modified, finding that the evidence of record did not include medical
evidence containing a diagnosis in connection with the accepted June 26, 2019 employment
incident. Therefore, appellant had not met the requirements to establish an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.6
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.7 Second, the employee must submit evidence, in the form
of probative medical evidence, to establish that the employment incident caused a personal injury.8
2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
R.R., Docket No. 19-0048 (issued April 25, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

8
B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).

3

An employee may establish that the employment incident occurred as alleged, but fail to show that
his or her disability or condition for which compensation is being claimed is causally related to the
employment incident.9
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.10 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.11 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted June 26, 2019 employment incident.
Appellant first received medical treatment after the June 26, 2019 employment incident on
July 23, 2019. In a health visit summary form, Dr. Ramsey noted that appellant had experienced
low back pain for the past nine weeks and described the June 26, 2019 employment incident. She
indicated that a lumbar x-ray scan taken one month prior revealed degenerative disc disease.
Dr. Ramsey diagnosed low back pain, multi-level degenerative disc disease, and left elbow pain.
The Board has held that a medical report lacking a rationalized medical opinion regarding causal
relationship is of no probative value.13 For this reason, Dr. Ramsey’s report is insufficient to meet
appellant’s burden of proof.
Appellant also submitted reports and letters by Dr. Reineke-Piper dated June 12,
August 26, and September 18, 2019. She reported a history of lower back pain and an acute back
injury when appellant hit her lower back and left elbow when climbing out of a bilge well. On
June 12, 2019 Dr. Reineke-Piper diagnosed lower back pain and degenerative disc disease. In her
subsequent reports, she diagnosed lower back pain and left elbow pain. As noted above, pain is a
description of a symptom, not a diagnosis of a medical condition.14 The Board has held that
medical evidence which does not offer an opinion regarding the cause of an employee’s condition

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See S.A., Docket No. 18-0399 (issued October 16, 2018); see also Robert G. Morris, 48 ECAB 238 (1996).

11
M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
12

James Mack, 43 ECAB 321 (1991).

13

K.C., Docket No. 20-0683 (issued September 23, 2020); P.C., Docket No. 18-0167 (issued May 7, 2019).

14

C.S., Docket No. 20-1354 (issued January 29, 2021); D.A., Docket No. 18-0783 (issued November 8, 2018).

4

is of no probative value on the issue of causal relationship.15 Accordingly, Dr. Reineke-Piper’s
reports are insufficient to meet appellant’s burden of proof.
Dr. Shen’s diagnosis of back sprain/strain in the June 2, 2019 report also fails to establish
a medical diagnosis in connection with the accepted June 26, 2019 employment incident as this
examination predated the accepted employment incident.
The remaining reports dated July 26 and August 23, 2019 are from a nurse practitioner.
Nurse practitioners are not considered physicians as defined under FECA.16 Consequently, their
medical findings and/or opinions will not suffice for purposes of establishing entitlement to FECA
benefits.17
As there is no evidence of record from a qualified physician that establishes a diagnosed
medical condition causally related to the accepted June 26, 2019 employment incident, the Board
finds that appellant has not met her burden of proof.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted June 26, 2019 employment incident.

15

See C.W., Docket No. 20-0965 (issued February 5, 2021); B.H., Docket No. 20-0777 (issued October 21, 2020);
T.H., Docket No. 18-1736 (issued March 13, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket
No. 17-1549 (issued July 6, 2018).
16
Section 8101(2) provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
See 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical therapists are not considered
physicians under FECA).
17

B.W., Docket No. 20-1032 (issued November 17, 2020).

18

See K.G., Docket No. 20-1242 (issued January 13, 2021).

5

ORDER
IT IS HEREBY ORDERED THAT the November 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

